By order of the Bankruptcy Appellate Panel, the precedential effect
                        of this decision is limited to the case and parties pursuant to
                    6th Cir. BAP LBR 8024-1(b). See also 6th Cir. BAP LBR 8014-1(c).
                                         File Name: 17b0004n.06

                     BANKRUPTCY APPELLATE PANEL
                                     OF THE SIXTH CIRCUIT



 In re: JOHN JOSEPH LOUIS JOHNSON III,                        ┐
                                           Debtor.            │
  ___________________________________________                 │
                                                              │         No. 16-8035
 JOHN JOSEPH LOUIS JOHNSON III,                                >
                                Plaintiff-Appellee,           │
                                                              │
                                                              │
        v.                                                    │
                                                              │
 RFF FAMILY LIMITED PARTNERSHIP, LP,                          │
                                                              │
                             Defendant-Appellant.
                                                              ┘

                        Appeal from the United States Bankruptcy Court
                         for the Southern District of Ohio at Columbus.
                            No. 14-57104—John E. Hoffman, Judge.

                                        Argued: May 9, 2017

                                 Decided and Filed: June 2, 2017

      Before: HARRISON, OPPERMAN and WISE, Bankruptcy Appellate Panel Judges.

                                        _________________

                                              COUNSEL

ARGUED: Jeffrey M. Levinson, LEVINSON LLP, Cleveland, Ohio, for Appellant. Jeffrey A.
Yeager, HAHN LOESER & PARKS, LLP, Columbus, Ohio, for Appellee. ON BRIEF: Jeffrey
M. Levinson, LEVINSON LLP, Cleveland, Ohio, for Appellant. Jeffrey A. Yeager, Marc J.
Kessler, Daniel A. DeMarco, Rocco I. Debitetto, HAHN LOESER & PARKS, LLP, Columbus,
Ohio, for Appellee.
 No. 16-8035                              In re Johnson                                    Page 2


                                       _________________

                                            OPINION
                                       _________________

       MARIAN F. HARRISON, Bankruptcy Appellate Panel Judge. RFF Family Partnership,
LP (“RFF”), appeals the decision of the bankruptcy court to enter summary judgment for John
Joseph Louis Johnson, III (“debtor”) on his complaint for declaratory relief seeking a declaration
that: (1) RFF does not have a valid security interest in, or assignment of, debtor’s player contract
or the salary payments under the contract; and (2) even if it did, RFF’s interest with respect to
the salary debtor earned postpetition was cut off by Bankruptcy Code § 552.

       After carefully reviewing the record, the applicable law, and the parties’ briefs, the Panel
finds that the bankruptcy court correctly set forth the facts and the governing law. This Panel’s
issuance of a full opinion would serve no jurisprudential purpose and would be duplicative, and
so we affirm the grant of summary judgment, adopting the reasoning of the bankruptcy court’s
August 16, 2016, opinion, 554 B.R. 448 (Bankr. S.D. Ohio 2016). Accordingly, the bankruptcy
court’s order granting the debtor’s motion for summary judgment is AFFIRMED.